Citation Nr: 1300496	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  12-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Whether a November 9, 2009 Board decision, which held that the Veteran failed to timely file a substantive appeal with respect to a June 10, 2004 RO rating decision, should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The Veteran's motion seeking revision or reversal of a December 18, 1986 Board decision on the basis of CUE is addressed in a separate decision under docket number 09-48 040).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in a November 9, 2009 Board decision.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.


FINDINGS OF FACT

The Board's November 9, 2009 decision, which held that the Veteran failed to timely file a substantive appeal with respect to a June 10, 2004 RO rating decision, did not involve outcome determinative CUE by failing to cite and analyze the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), by a general reference to a substantive appeal being "jurisdictional" in nature, or by citing to the provisions of 38 U.S.C.A. § 7105(c) in its summary of the applicable law.


CONCLUSION OF LAW

The November 9, 2009 Board decision, which held that the Veteran failed to timely file a substantive appeal with respect to a June 10, 2004 RO rating decision, was not based on CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran (moving party) has filed a CUE motion for revision or reversal of a November 9, 2009 Board decision, which held that he did not timely file a substantive appeal with respect to a June 2004 RO rating decision that addressed multiple claims.  

The Veteran, through his representative, has made the following argument in the Informal Hearing Presentation dated June 2011:

Regarding the issue of error in the November 2009 decision, we believe it is seriously flawed and here's why.  The [B]oard's decision was rendered in November of 2009, which is after the court's decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).  In Percy the court specifically stated that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional.  The [B]oard's decision is completely devoid of any reference to Percy.  We believe this constitutes legal error because the [B]oard cannot ignore caselaw that has a direct bearing on the issue.

(emphasis original).

In an Informal Hearing Presentation dated September 2012, the Veteran's representative revised the argument as follows:

Regarding the 2009 decision, we believe that it is another story entirely and here's why.  The [B]oard's 2009 decision was rendered after the CAVC decision in Percy v. Shinseki, 23 Vet. App. 37 (2009) was rendered.  Percy was directly applicable to the issue at hand yet the [B]oard failed to address it.  The [B]oard relied on 38 U.S.C. § 7105 in rendering their decision.  Yet, § 7105(d)(3) does not require that the appeal be closed due to failure to respond to the statement of the case.  We also note that the [B]oard stated that if the substantive appeal wasn't timely, "then the appeal fails for want of jurisdiction."  The statement is contrary to the holding in Percy, where the court specifically stated that § 7105(d)(3) was not jurisdictional.

We also note that the [B]oard, relying on § 7105(c), held that if the "appeal" is not perfected in a timely fashion the RO's decision becomes final."  The [B]oard did not define the term "appeal" or specify the context in which the term was being used.  We wish to point out that § 7105(c) specifies that only that if the notice of disagreement is not filed in a timely fashion the originating agency's decision becomes final.

In view of the above, and because the decision in Percy had a direct bearing on the appeal, the [B]oard's failure to apply it constituted clear and unmistakable error.

A prior Board decision is final and binding, but is reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed.  Id.  

CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  However, to warrant revision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  Furthermore, there are certain enumerated examples of situation that are not considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2)  Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3)  Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

38 C.F.R. § 20.1403(d). 

Additionally, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1404(d).

The above-cited regulatory authority was promulgated with the intent to adopt the CUE standard as set forth by the United States Court of Appeals for Veterans Claims (Court).  See 63 Fed. Reg. 27534, 27536 (1998).  The Board may, therefore, rely on the prior precedential decisions of the Court as to what exactly constitutes a valid claim of CUE. 

The Court, in Damrel v. Brown, 6 Vet. App. 242,245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), stated that for CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The record reflects that a June 10, 2004 RO rating decision granted claims of entitlement to service connection for depression, residuals of injury to sinuses requiring septoplasty, residuals of back injury with thoracolumbar degenerative disease, left knee laxity and special monthly compensation based on being housebound.  At that time, the RO assigned initial ratings and effective dates of awards for each disability.  The RO also awarded increased compensation for the Veteran's service-connected right knee degenerative joint disease and residuals of left hip fractures. 

By letter dated July 19, 2004, the RO notified the Veteran of its June 10, 2004 rating decision, and advised him of his appellate rights by providing him a copy of VA Form 4107, "Your Rights To Appeal Our Decision."

By means of a VA Form 21-4138 filing received in January 2005, the Veteran filed a timely notice of disagreement (NOD) to the effective dates assigned to each of his disabilities.  The RO issued a letter to the Veteran, dated February 2, 2005, acknowledging receipt of his NOD.  The Veteran was provided with a brief explanation of the appellate process.  On January 11, 2006, the Veteran testified at a decision review officer hearing regarding these claims.

On February 8, 2006, the RO furnished the Veteran a statement of the case (SOC) denying his claims for earlier effective dates of awards.  The cover page to the SOC informed the Veteran that he must file his appeal within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the June 10, 2004 rating decision.  Further, he was notified that if he needed more time to file his appeal, he should request more time before the time limit for filing his appeal expired. 

The Veteran's substantive appeal (VA Form 9) was received on June 26, 2006.  With respect to the merits of his earlier effective date of award claims, the Veteran alleged that he had not been provided a VA Form 9 and that certain forms had been altered.

A letter from the Veteran received in July 2006 requested the RO to provide him a copy of his SOC as he had not received one.

In a letter dated August 24, 2006, the RO notified the Veteran that the substantive appeal was not timely filed for the issues adjudicated in the June 10, 2004 rating decision.  The Veteran subsequently perfected an appeal to the Board on the issue of the timeliness of his substantive appeal.

On appeal to the Board in 2009, the Veteran argued that he did not receive an SOC from the RO until June 25, 2006, at which time he asserted that he inquired with the RO as to the status of his appeal and was informed that an SOC had already been issued.  He claimed to have requested and received a copy of the SOC. 

The Board's November 2009 decision cited the following caselaw:

An appeal consists of a timely filed notice of disagreement in writing and, after the statement of the case has been furnished, a timely filed substantive appeal.  See 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108. 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental statement of the case pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304. 

When the regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305.  38 C.F.R. § 20.306 lists the legal holidays. 

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both a notice of disagreement and a formal appeal.  When a claimant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board. 

The Board then made a factual finding that the RO mailed the February 2006 SOC to the correct address of record, and that there was no indication that the SOC was returned as undeliverable.  The Board also determined that the Veteran had filed his substantive appeal more than two months after the February 2006 SOC was issued, and that there was no indication of record that the Veteran had made a timely request for an extension of time to submit a substantive appeal.

With respect to the Veteran's allegation that he had not received the February 2006 SOC, the Board applied the presumption of regularity rule which presumed that Government officials have properly discharged their duties, including as in this case the proper mailing of the February 2006 SOC.  The Board found no clear evidence from the Veteran that the presumption of regularity had been rebutted.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Veteran, through his representative, now collaterally attacks the Board's November 2009 decision on the basis that the Board's failure to cite and analyze the case of Percy v. Shinseki, 23 Vet. App. 37 (2009) involved outcome determinative legal error.  It is also asserted that the Board's citation to 38 U.S.C.A. § 7105(c) was also CUE as a timely NOD had been filed, and that a reference to a substantive appeal being a "jurisdictional" requirement was error.

The Veteran's representative is correct that the Percy case held that, unlike a NOD, the statutory period with regard to filing a substantive appeal is discretionary and the time frame is not appropriately deemed "jurisdictional."  Percy, 23 Vet. App. 37, 45 (2009).  It is more appropriately characterized as a claim-processing rule.  Nonetheless, it is still a regulatory requirement which must be met unless an exception applies.

For example, VA could discretionally waive as a timely filed substantive appeal when, as in Percy, VA took actions waiving the time requirement for filing a substantive appeal by treating the claim as if it had been in appellate status.  However, at proceedings before the Board in November 2009, the Veteran had not specifically raised any factual or legal argument that VA took actions in his claim which waived the regulatory requirement that he timely file a substantive appeal.  On receiving the substantive appeal in June 2006, the RO immediately informed the Veteran that his case had been closed and that his substantive appeal was rejected as untimely filed.  As such, unlike Percy, there was no explicit or implicit representation by VA, either by the RO or the Board, that it had waived the filing requirement of a timely substantive appeal.

Additionally, VA could apply the principles of equitable tolling of the deadline for filing substantive appeals when warranted by the facts of the case.  See, e.g., Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).  However, the Veteran has not alleged with any specificity that the Board committed CUE in this regard.  Thus, the Board need not address this potential exception in this decision.

The record on appeal before the Board in November 2009 did not raise the potential issue of an implicit or explicit waiver of timely filing of a substantive appeal.  Additionally, while the wording of 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. §§ 20.200 and 20.202 are more properly referred to as claim-processing rules rather than "jurisdictional" requirements, the fact of the matter is that a claimant is nonetheless required to file a substantive appeal within the prescribed time limit unless an exception applies.  

The only exception argued by the Veteran before the Board in November 2009 concerned his alleged non-receipt of the February 2006 SOC.  The Board addressed this issue by applying the presumption of regularity, which the Veteran has not alleged contained any CUE.

As such, the Board cannot find that the November 2009 Board decision contained any outcome determinative CUE on the mere basis that the Percy decision was not cited and applied.  The Percy circumstances were simply not raised.  Additionally, any generalized reference to a substantive appeal being "jurisdictional" in nature rather than a waivable claim processing rule is a matter of semantics as it pertains to the basis of the November 2009 Board decision. 

The Board also addresses the argument that the citation to 38 U.S.C.A. § 7105(c) in the November 2009 Board decision was, in and of itself, outcome determinative CUE.  It is clear that the Board did not base its decision on 38 U.S.C.A. § 7105(c) and, thus, no outcome determinative legal error can be said to exist with any generalized citation to this provision.  This CUE motion, therefore, must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, VCAA notice is not required because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.


ORDER

The motion to revise or reverse the November 9, 2009 Board decision based on CUE is denied. 




                       ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



